                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.: 19-cv-02177-NYW

OLIVER BIEWALD, an individual,

                       PLAINTIFF,

v.

SEP SOFTWARE CORPORATION SYSTEMS, INC., d/b/a SEP SOFTWARE
CORPORATION, a Delaware for-profit corporation; SEP AG, a German for-profit corporation;
and TIMOTHY ALAN WAGNER, an individual,


                       DEFENDANTS.


     MOTION FOR ORDER APPOINTING AN INTERNATIONAL PROCESS SERVER


        Plaintiff, OLIVER BIEWALD (“Plaintiff” or “Mr. Biewald”), by and through

undersigned counsel at the law offices of Bryan E. Kuhn, Counselor at Law, P.C., respectfully

requests this Court issue an Order appointing an international process server, stating as follows:

                 CERTIFICATION PURSUANT TO D.C.COLO.L.CivR 7.1

        Plaintiff’s counsel was unable to confer with counsel for Defendant(s) regarding this

matter as no attorney has yet entered in the case, filed an answer or a motion to dismiss.

Plaintiff’s counsel contacted the unrepresented domestic Defendants via email about the subject

of this motion on October 23, 2019. As of the date and time of filing the instant motion, the

domestic Defendants have not responded.

        1.     Plaintiff filed his lawsuit on July 31, 2019.
        2.     The deadline for service is ninety (90) days thereafter, on October 29, 2019.

        3.     Plaintiff served the domestic Defendants, SEP Software Corporation Systems,

Inc. (“Defendant SEP Corp.”) and Timothy Alan Wagner (“Defendant Wagner”) on October 7,

2019.

        4.     On October 23, 2019, Plaintiff filed a Motion for Extension of Time to Serve

Defendant SEP AG, requesting until February 26, 2020 to serve the entity in Germany.

        5.     Defendant SEP AG, a German for-profit corporation, does not have a registered

agent for service of process in the United States and therefore, needs to be served pursuant to the

applicable provisions of the Convention on the Service Abroad of Judicial and Extrajudicial

Documents in Civil or commercial matters developed at the Tenth Session of the Hague

Conference on Private International Law in October, 1964 (“Hague Convention”).

        6.     By this Motion, Plaintiff seeks an Order necessary under the Hague Convention to

effect service on Defendant SEP AG.

        7.     Pursuant to the German Courts’ interpretation of the Hague Convention, Germany

requires an Order from this Court appointing an individual other than the Court itself as

international process server to issue a request for service and forward the documents to be served

to the appropriate Central Authority in Germany, for service on Defendant SEP AG.

        8.     Plaintiff has engaged an international process server, Celeste Ingalls of Crowe

Foreign Services, who specializes in serving process under the Hague Convention. According to

Ms. Ingalls, Germany requires such an Order before effectuating service on a German company

in Germany.
       9.      A Proposed Order is filed herewith. The requested Order appoints Crowe Foreign

Services as the international process server authorized to issue a request for service and forward

said request with the documents to be served to Germany under the established protocol of the

Hague Convention.

       WHEREFORE Plaintiff respectfully requests the entry of an Order appointing Crowe

Foreign Services as the international process server so that service may be effectuated on SEP

AG in Germany.

Respectfully submitted this 24th day of October, 2019.

                                          BRYAN E. KUHN, COUNSELOR AT LAW, P.C.

                                          Original pleading bearing original signature maintained in the
                                          offices of Bryan E. Kuhn, Counselor at Law, P.C.

                                          s/ Kate W. Beckman
                                          Kate W. Beckman, Esq. #42416
                                          1660 Lincoln Street, Suite 2330
                                          Denver, Colorado 80264
                                          (p) (303) 424-4286 (f) (303) 425-4013
                                          Kate.Beckman@beklegal.com
                                 CERTIFICATE OF SERVICE
        I hereby certify that on October 24, 2019, a true and accurate copy of the foregoing
MOTION FOR ORDER APPOINTING AN INTERNATIONAL PROCESS SERVER was
filed via CM/ECF Filer, and served upon Defendants via email, addressed as follows:

       SEP Software Corporation Systems, Inc.
       1630 30th Street, Ste. A #265
       Boulder, Colorado 80301
       tw@sepusa.com

       Timothy Alan Wagner
       94 Benthaven Place
       Boulder, Colorado 80305
       tw@sepusa.com
       timwag4@msn.com

       Email copy to Plaintiff

                                          BRYAN E. KUHN, COUNSELOR AT LAW, P.C.
                                          Original pleading bearing original signature maintained
                                          in the offices of Bryan E. Kuhn, Counselor at Law, P.C.

                                          /s/ Kate W. Beckman____________________
                                          Kate W. Beckman, Esq. #42416
                                          1660 Lincoln Street, Suite 2330
                                          Denver, Colorado 80264
                                          (p) (303) 424-4286 (f) (303) 425-4013
                                          Kate.Beckman@beklegal.com
                                          ATTORNEYS FOR PLAINTIFF
